Title: The American Commissioners to James Smith, 28 August 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Smith, James


Sir,
Passi Aug 28. 1778
We received your Letter dated Paris Hotel de Saxe Aug. 24. and, altho We are altogether of a different opinion from yours respecting your Right of passing with your Effects Americans being intituled by the Treaty, no more than the Subjects of any other state in Europe in Amity with France, to pass with their Effects Duty free; yet having the Honour, on the 26 of seeing the Compte De Vergennes, We mentioned your Case to him and requested of him as a Favour that you might be permitted to pass with your Effects. His Excellency desired us to commit it to writing, which We have done this Day; but We wish you had furnished Us with an Invoice, which We suppose would have rendered the Business less difficult. We have however contented ourselves with the general Description of your goods contained in your Letter. We wish you Safe to America, and are your Countrymen and humble servants.
Dr James Smith Hotel de Saxe. Paris, Rue de Columbie
